Citation Nr: 0212745	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-06 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1983 to November 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  When the case was before the 
Board in September 2000, the Board granted reopening of a 
claim for service connection for back disability, and 
remanded the reopened claim and the issue of entitlement to 
an increased rating for a right ankle disability to the RO 
for further development.  In a March 2001 rating decision, 
the RO granted service connection for a back disorder.  In an 
October 2001 rating decision, the RO granted an increased 
rating of 20 percent for the veteran's right ankle 
disability, effective July 22, 1997.  The case was returned 
to the Board in June 2002.

The Board further notes that in October 2001, the RO issued a 
statement of the case on the issue of entitlement to an 
earlier effective date for service connection for a back 
disability.  The RO informed the veteran of the requirement 
that he submit a substantive appeal in response to the 
statement of the case if he desires appellate review with 
respect to the earlier effective date issue.  Thereafter, no 
written communication addressing the earlier effective date 
issue has been received from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this matter.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's service-connected right ankle disability is 
currently manifested by evidence of limited of motion; the 
veteran's right ankle is not ankylosed.

CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for a right ankle disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262, 5270, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran was granted service connection for right ankle 
disability by rating decision of February 1988.  The 
disability was assigned a noncompensable evaluation.  In an 
August 1988 rating decision, the rating was increased to 10 
percent.

The veteran filed a claim for increased evaluation for the 
right ankle disability in July 1997.

The veteran underwent a VA orthopedic examination in 
September 1997.  He complained of constant pain and swelling 
in his right ankle.  He stated that, at times, his right leg 
and foot tingle and that the leg gives way.  Because of this, 
he was away from work for four weeks in February and March 
1997.  Deep tendon reflexes were equal and active at the 
knees and ankles.  The veteran could walk on his toes and his 
heels without difficulty.  Passive range of motion of his 
right ankle was normal.  There was a healed incision on the 
lateral surface of the right ankle.  An X-ray study revealed 
mild degenerative joint disease.  The diagnosis was status 
postoperative right ankle injury with history of open 
reduction.  The examiner commented that findings required by 
the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), would 
be speculative.

The Board remanded the issue in September 2000 for further 
development of the evidence.  The RO was requested to provide 
the veteran with another VA orthopedic examination that 
addressed pertinent medical complaints, symptoms and clinical 
findings in detail regarding the veteran's right ankle.

The veteran underwent a VA orthopedic examination in November 
2000.  He complained of pain, intermittent swelling, and an 
inability to walk on his toes.  He wore an ankle brace and 
walked with a limp.  He stated that he could possibly walk as 
much as one half mile a day.  He was unable to walk on his 
toes or his heels.  Dorsiflexion of the right ankle was to 0 
degrees and plantar flexion was to 35 degrees.  The diagnosis 
was residuals of fracture of the right ankle.

In a November 2000 VA radiology report of the ankle, it was 
noted that there were interosseous calcifications of the 
distal tibia and fibula, which appeared to be traumatic in 
appearance.  There was no acute bony process identified.  
Mild degenerative changes of the right ankle were noted.  It 
was noted that views of the foot were unchanged from the 
previous study.  

In a November 2000 addendum to the November 2000 VA 
orthopedic examination report, the examiner clarified that 
the range of motion provided in the original report was 
proper for both active and passive motion.  Range of motion 
of the ankle was from neutral position (0 degrees) to plantar 
flexion of 35 degrees, both active and passive.  There was no 
dorsiflexion past 0.  The examiner commented that the veteran 
walked with a limp, that the more he was on his right lower 
extremity, the more it bothered him, that he was able to walk 
a half mile on a good day and that he was able to walk much 
less on a bad day.  The diagnosis was residuals of fracture, 
right ankle, characterized by intermittent swelling, ability 
to walk on his toes, and necessity of wearing an ankle brace.  
   
In an April 2001 statement, the veteran indicated that there 
were no additional treatment records to be obtained.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  For the purpose of this decision the Board will 
assume that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been adequately put 
on notice of the evidence and information necessary to 
substantiate the claim, to include the information needed 
from him.  The veteran has submitted testimony and statements 
evidencing his understanding of the evidence and information 
needed to substantiate the claim.  In addition, the RO has 
obtained all available evidence and information necessary to 
substantiate the claim, to include all pertinent treatment 
records and appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

In sum, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran is currently assigned a rating of 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which that 
limitation of motion of an ankle warrants a 10 percent 
evaluation if it is moderate or a 20 percent evaluation if it 
is marked.   

Dorsiflexion of the ankle to 20 degrees is considered full 
and plantar flexion to 45 degrees is considered full.  See 38 
C.F.R. § 4.71, Plate II.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  A 40 percent evaluation is 
authorized for ankylosis of an ankle if the ankylosis is in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

The currently assigned evaluation of 20 percent is the 
maximum evaluation possible under Diagnostic Code 5271.  The 
veteran does not have malunion or nonunion of the tibia or 
fibula so a higher evaluation is not warranted under 
Diagnostic Code 5262.  In addition, the medical evidence 
demonstrates that the veteran has substantial useful motion 
of his right ankle.  Therefore, even with consideration of 
all pertinent disability factors, including pain and 
increased functional loss on use, the Board must conclude 
that the disability does not more nearly approximate the 
criteria for a higher rating than those for a 20 percent 
rating under Diagnostic Code 5270.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned evaluation of 20 
percent.  Moreover, there is no other indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An increased evaluation for right ankle disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

